Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr Gray on 8/12/2022.
20. (Currently Amended) A method of installing a roof system, comprising:
assembling a plurality of support members to a building member, wherein the plurality of support members comprises: 
a base portion; 
an upper portion; and 
an offset portion operatively coupling the base portion and the upper portion; 
wherein the base portion, the upper portion, and  the offset portion comprises a channel that extends through at least a portion of the base portion, the offset portion, and at least a portion of the upper portion; 
wherein the base portion is operatively coupled to the building member; and 
wherein a proximal end of a second support member of the plurality of support members is operatively coupled to a distal end of a first support member of the plurality of support members by operatively coupling the upper portion of the second support member and the upper portion of the first support member;
assembling first insulation between the plurality of support members and the building member; 
assembling second insulation above the plurality of support members;
assembling a plurality of clips to the plurality of support members; and assembling a plurality of panels to the plurality of clips.

21. (Currently amended)  A roof system comprising: 
a plurality of building members; 
a plurality of support members operatively coupled to at least one of the plurality of building members, wherein the plurality of support members comprise:
a base portion; 
an upper portion having a longitudinal channel; and 
an offset portion operatively coupling the base portion to the upper portion; and
wherein a proximal end of a second support member of the plurality of support members is operatively coupled to a distal end of a first support member of the plurality of support members by operatively coupling the upper portion of the second support member and the upper portion of the first support member such that at least a portion of the longitudinal channel in the upper portion of the second support member rests within at least a portion of the longitudinal channel of the upper portion of the first support member.

The following is an examiner’s statement of reasons for allowance: no prior art of record shows a member having a channel extending through a portion of an upper portion, an offset portion, and a portion of a base portion, and the base portion and upper portion extending from the offset portion in opposite directions, as in claim 1, and the member, system and method as discussed in the prior office action, nor any motivation to do so.  Prior art reference 4,081,938 shows a similar member but lacks a single channel extending through a portion of an upper portion, an offset portion, and a portion of a base portion with the orientation of the portions as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633

	

/Beth A Stephan/